Citation Nr: 0832818	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 
percent for the service-connected degenerative changes and 
sacroilitis, claimed as low back pain.  

2.  Entitlement to a higher initial rating in excess of 30 
percent for the service-connected supraventricular 
tachycardia with pacemaker.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1998 to 
June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in August 2005 and 
October 2005. 

In a March 2006 Decision Review Officer Decision, the 
service-connected supraventricular tachycardia with pacemaker 
disability rating was increased from 10 percent to 30 
percent.  

Inasmuch as a rating higher than30 percent for the service-
connected supraventricular tachycardia with pacemaker is 
available, and inasmuch as a claimant is presumed to be 
maximum available benefit for a given disability, the claim 
for higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

As the claims on appeal involve requests for higher initial 
ratings following the grant of service connection, the Board 
has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge in a September 2006 hearing at the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected degenerative changes and 
sacroilitis is not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

3.  The service-connected supraventricular tachycardia with 
pacemaker is not manifested by more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected degenerative 
changes and sacroilitis, claimed as low back pain, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including General Rating Formula for Diseases and 
Injuries of the Spine Diagnostic Code 5242 (2007).  

2.  .  The criteria for the assignment of an initial rating 
in excess of 30 percent for the service-connected 
supraventricular tachycardia with pacemaker have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104 including Diagnostic 
Codes 7018-7010 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2005, after to the rating decisions on appeal, 
the RO sent the veteran a letter advising him that in order 
to support a claim for higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the March 2006 Statement 
of the Case (SOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that a July 2004 letter, a November 2005 
letter, and a September 2007 letter satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2004, November 2005, and September 2007 letters 
advised the veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  The letters also advised the 
veteran that VA must make reasonable efforts to help the 
veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  In 
the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2006 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for higher initial ratings, so no effective 
dates are being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in December 2007.  

The veteran has also been afforded a hearing before the 
Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disabilities on appeal. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  


A.  Service-connected degenerative changes and sacroilitis

An October 2005 RO rating decision granted the veteran 
service connection with a 10 percent disability rating 
effective on June 15, 2004.  The veteran was granted a 10 
percent disability rating under 38 C.F.R. § 4.71a Diagnostic 
Code 5242.  

The Board notes that the rating criteria for diseases of the 
spine had three periods of revisions, first is the old 
criteria for the period through September 22, 2002, then the 
interim criteria from September 23, 2002, and then finally 
the new criteria for the period since September 26, 2003.  

The veteran filed his claim for on May 11, 2004, and 
therefore, the veteran will be rated under the new criteria 
only.  

The Board notes that the new criteria, effective from 
September 26, 2003, incorporates the new criteria for 
evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  

Under 38 C.F.R. § 4.71s, Diagnostic Code 5242, a 10 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
 
Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 is 
the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes.  A 10 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least one week but less than 2 
weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration is at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

At the September 2005 VA examination the veteran reported 
having constant pain with flare-ups every day.  He had no 
incapacitating episodes.  His range of motion for flexion was 
from 0 degrees to 90 degrees; range of motion for extension 
was 0 degrees to 20 degrees pain free, with pain from 20 
degrees to 30 degrees; range of motion for lateral flexion 
was 0 degrees to 30 degrees; lateral rotation was from 0 
degrees to 40 degrees without pain; and there was no 
additional limitation of motion due to pain, weakness, 
fatigue or lack of endurance.  

The veteran had a VA examination in December 2007 when he 
reported having increased pain when he stood, walked, or sat 
for prolonged periods.  He had no incapacitating episodes, no 
spasms, and no tenderness.  

His range of motion for flexion was from 0 degrees to 10 
degrees pain free and to 95 degrees with pain; his range of 
motion for extension was to 30 degrees; for his range of 
motion lateral flexion on the right side was to 45 degrees 
and 35 degrees on the left side with pain.  

The veteran testified that he had severe back pain that 
required him to sit down and rest halfway through his work 
day.  He also testified that he did not take any medication 
except Motrin.  

After careful review of the medical evidence and the 
veteran's recent hearing testimony, the Board finds that the 
service-connected degenerative changes and sacroilitis is not 
shown to warrant a rating higher than the current 10 percent.  

The service-connected degenerative changes and sacroilitis is 
not manifested by forward flexion of the thoracolumbar spine 
limited to less than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The Board notes that there is also no medical evidence of 
incapacitating episodes with the total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

The veteran's VA examinations did not show additional 
limitation of function due to fatigue, weakness, or lack of 
endurance.  The Board accordingly finds that the 10 percent 
rating adequately compensates the veteran for his symptoms, 
including limitation of motion, pain and weakness.  

Based on this record, the Board finds the claim for an 
initial rating higher than 10 percent for the service-
connected degenerative changes and sacroilitis is not 
warranted.  


B.  Service-connected supraventricular tachycardia with 
pacemaker

In August 2005, the veteran was granted service connection 
with an initial 10 percent disability rating for 
supraventricular tachycardia with pacemaker, effective June 
15, 2004.  A March 2006 Decision Review Officer (DRO) 
decision granted a 30 percent rating effective on June 15, 
2004.  The veteran was granted a 30 percent disability rating 
under 38 C.F.R. § 4.104, Diagnostic Codes 7010 - 7018.

Under Diagnostic Code 7010, a 10 percent rating is assigned 
for supraventricular arrhythmias manifested by permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes/year of paroxysmal atrial fibrillation, or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  A 30 percent rating is assigned for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than 4 episodes/year documented by ECG 
or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.  

Pursuant to Diagnostic Code 7011, used in rating sustained 
ventricular arrhythmias, a 10 percent rating is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication required.  A 30 percent 
rating is warranted where a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatate on EKG, ECG, or x-ray.  

A 60 percent rating is warranted where there has been more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted for (1) indefinite period 
from date of hospital admission for initial evaluation and 
medical therapy for a sustained ventricular arrhythmia, or; 
for indefinite period from date of hospital admission for 
ventricular aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator in place or (2) chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

At the September 2005 VA examination, the veteran  reported 
being diagnosed with atrial tachycardia/fibrillation in early 
2003 for which multiple medications were used in an attempt 
to control this arrhythmia.  In 2004, he had a permanent 
atrial pacemaker inserted.  He reported dysfunction with 
exertion and was probably able to walk about one mile and to 
go up two flights of steps with shortness of breath.  He 
denied that his heart condition affected his activities of 
daily living.  It had affected his recreational habits and 
enjoyment.  He denied any swelling of the extremities and he 
has never had a syncopal episode.  

It was noted that the best estimated suggested reports of 
METS analysis was greater than or equal to 7 METS.  A 
September 2005 echocardiogram revealed a mild left atrial 
enlargement, normal systolic function, normal morphology of 
four cardiac valves, pacer lead in RV apex, mild tricuspid 
regurgitation, RV systolic pressure of 48 mmHg, mild 
pulmonary hypertension, and calculated ejection fraction of 
60 percent.  He was diagnosed with atrial 
tachycardia/fibrillation with subsequent permanent pacemaker 
implantation.  

At the December 2007 VA examination, the veteran reported not 
experiencing irregular heart rhythm like he had in a past.  
He had dyspnea with exertion and could walk approximately one 
mile on level ground without feeling short of breath.  He 
experienced three-pillow orthopnea and, at times, experienced 
chest pain and swelling in his lower legs and ankles.  

The veteran had chest pain approximately one to two times per 
month that might last for approximately two minutes; he did 
not recall whether it was necessarily associated with 
exertion.  He had not been prescribed with nitroglycerin for 
use.  

An echocardiogram reflected a left ventricular ejection 
fraction of 65 percent and the estimated METS was greater 
than 7 but less than 10.  There was mild dilation of the 
right atrium and right ventricle.   The veteran was diagnosed 
with atrial fibrillation/tachycardia with an associated 
tachycardia/bradycardia syndrome/dysrhythmia requiring 
ablation and permanent pacemaker insertion.   

After careful of the VA examination findings and the hearing 
testimony, the Board finds that the service-connected 
supraventricular tachycardia with pacemaker does not meet the 
criteria for a rating in excess of 30 percent.  

Specifically, the veteran is not shown to have had more than 
one episode of acute congestive heart failure in the past 
year or a workload of less than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  

Given these facts, the Board finds that an initial rating in 
excess of 30 percent for the service-connected 
supraventricular tachycardia with pacemaker is not warranted.  





ORDER

An initial rating in excess of 10 percent for the service-
connected low back degenerative changes and sacroilitis is 
denied.  

An initial rating in excess of 30 percent for the service-
connected supraventricular tachycardia with pacemaker is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


